Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on March 28, 2017, the amendments to the claims filed on January 10, 2020, and the response to the Non-Compliant amendment filed on July 23, 2010, and the Request for Continued Examination filed on September 28, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Abstract
The abstract submitted on September 28, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

68 recites the limitation "using the network interface card" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 48-68 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 48 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 52 and product Claim 68.  Claim 48 recites the limitations of getting, first web page data from an internet address (URL) of a trading web page, the trading web page configured to be viewed by a customer of a shop; analyzing, in the first web page data, a first display field of the trading web page, the first display field configured to be updated by the warning device; analyzing, in the first web page data, a second display field of the trading web page, the second display field including first content edited by a user of the shop, the analyzing the second display field including applying syntactical analysis to the first content edited by the user; comparing the first display field and the second display field and identifying a contradiction based on the syntactical analysis; formulating second web page data by steps including: trimming the second display field; and providing a warning message explaining the contradiction; sending, the second web page data to be viewed by the user of the shop; and receiving in response to the warning message explaining the contradiction, second content for the second display field.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and mental processes.  Finding and warning of a contradiction on a webpage of a shop recites commercial or legal interactions and concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions and concepts performed in the human mind, then it falls within the “Certain Methods of Organizing Human Activity” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The warning device and first and second terminals in Claim 48, the network interface card, at least one memory, at least one processor, and first and second terminals of Claim 52, and the network interface card and first and second terminals in Claim 68 are just applying generic computer components to the recited abstract limitations.  The syntactical analysis and formulating second web page data in Claim 48, obtainer code, determination code, syntactical analysis, warning code, and formulate second web page data in Claim 52, and syntactical analysis and formulate second web page data in Claim 68 appears to be just software.  Claims 52 and 68 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite warning device and first and second terminals in Claim 48, the network interface card, at least one memory, at least one processor, and first and second terminals of Claim 52, and the network interface card and first and second terminals in Claim 68. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 48, 52, and 68 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023, 0139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 48, 52, and 68 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 49-51 and 53-67 further define the abstract idea that is present in their respective independent claims 48, 52, and 68 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 49-51 and 53-67 are directed to an abstract idea.  Thus, the claims 48-68 are not patent-eligible.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 48-68 have been considered but are moot because arguments do not apply to the current rejection.

	Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 18-27) have been fully considered, however they are not persuasive.  

	Applicant’s arguments that the, “application addresses a technical problem of inconsistent automatic machine update of a first display field and manual (human) update of a second display field[.]” (Remarks, pages 18-20), are acknowledged.  Specifically, applicant’s arguments are not commensurate with the scope of the claims.  The claims do not contain any recitations of a page being automatically machine updated.  Therefore, the argument is not persuasive.

	Applicant’s arguments that the claims are similar to those found statutory in a PTAB decision (Remarks, pages 20-21), are acknowledged, however PTAB decisions do not represent Office Policy. PTAB decisions are not precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications.

Applicant’s arguments that the claims are not abstract since, “the application improves the field of providing data in electronic commerce” citing Core Wireless Licensing (Remarks, pages 21-27), are not persuasive.  Specifically, in Core Wireless the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
10/21/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693